EXHIBIT HOME PROPERTIES, INC. SUPPLEMENTAL FINANCIAL INFORMATION SECOND QUARTER 2008 TABLE OF CONTENTS 2Q 2008 Supplemental Reports Page 1. Earnings Release 1-8 2. Owned Community Results, Quarterly and Year-to-Date 9-14 3. Physical Occupancy Comparison by Region 15 4. Net Operating Results 16 5. Resident Statistics 17 6. Net Operating Income Detail and Seasonality Factor for NAV Calculation 18 7. Operating Expense Detail 19 8. Discontinued Operations 20 9. Summary of Recent Acquisitions 21 10. Summary of Recent Sales 22 11. Breakdown of Owned Units by Market 23 12. Debt Summary Schedule 24-25 13. Recurring Capital Expenditure and Adjusted NOI Summary 26-28 14. Development Communities 29 15. 2008 Earnings Guidance 30-32 EXHIBIT FOR
